UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7281



HAYWOOD WILLIAMS, JR.,

                                           Petitioner - Appellant,

          versus


WARDEN, FEDERAL CORRECTIONAL INSTITUTION,
ALLENWOOD, PENNSYLVANIA; ATTORNEY GENERAL OF
VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-931)


Submitted:   January 31, 2000          Decided:     February 15, 2000


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se. Susan Lynn Watt, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood Williams, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).      We have reviewed the record and the

district court’s opinion adopting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.    See Williams v. Warden, FCI Allenwood,

No. CA-98-931 (E.D. Va. Sept. 2, 1999).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 31, 1999, the district court’s records show that it was
entered on the docket sheet on September 2, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2